Title: IV. On Slavery, 4 May 1784
From: Hogendorp, G. K. van
To: 


Mr. Jefferson, ancien Gouverneur de la Virginie, en parlant des moeurs dans sa description de cet Etat, se borne à marquer les effets de l’Esclavage sur l’esprit humain.
Dans une conversation, que j’eus avec le Gl. Washington, sur la différence entre la population des Etats de la Nouvelle Angleterre et des Etats du Sud, il indiqua l’esclavage et la culture du Tabac et du riz comme les causes du moindre nombre d’habitans.
Dans le Maryland je trouvai un Avocat de l’esclavage, c’étoit un riche Propriétaire. Je lui démontrai que sans le secours d’esclaves, ou bien nous n’aurions pas les productions que leur travail arrache à la terre, ou nous les aurions de la main d’hommes libres; et qu’apparemment le dernier arriverait, parce que là ou le climat serait insupportable à l’homme blanc, le nêgre mis en liberté cultiverait la terre. Il se fâcha, s’impatienta, et lorsque sa confusion fut complète je le quittai avec un regard du plus profond mépris.
Au Nord Est de Potowmak il semble que ce soit une honte de travailler. On y dit fièrement, un homme libre, un blanc ne travaille guères, à moins que faute d’esclaves, ce ne soit pour lui même. Les  champs y sont couverts de Nêgres et l’homme libre ne se transporte d’un lieu à l’autre qu’à cheval, ou dans une voiture.
Ces opinions variées rendent de la dernière importance l’examen des effets que produit l’Esclavage. Quant à la Population, je vois le Massachusetts à peu près aussi peuplé d’Européens que la Virginie, Etat beaucoup plus étendu dans toutes ses dimensions. Du Massachusetts tous les jours des Emigrans se transportent vers les rives de l’Ohio. Dans la Virginie des milliers d’âcres demeurent incultes, ce sont les Africains qui augmentent en nombre. C’est que l’interêt des grands Proprietaires est de posséder beaucoup d’esclaves et d’encourager leur population, c’est qu’ils ne sauraient défricher tout le terrein qu’ils possêdent, mais ils attendent pour s’en défaire que sa valeur soit plus grande au moien de la cultivation des terres voisines. C’est que ces hordes d’Esclaves, occupés à la culture du tabac, qui exige des soins continuëls, sont tous, hommes femmes et enfans, emploiés au même genre de travail. Car ce tabac vendu, leur procure leurs différens besoins. Il n’y a pas de circulation de denrées, qui est si favorable à la population, à l’aisance. Il n’y a, en grande partie que la culture d’une plante qui épuise le sol le plus riche en peu d’années. D’ailleurs malgré l’attention la plus constante et sevêre, le travail du Nêgre esclave n’est pas comparable à celui de l’homme libre, et la force ne produira jamais les effets de l’industrie. Le Maitre ne demande pas même à l’esclave le travail dont l’homme libre est capable, parceque le foible avantage que l’esclave lui procure est multiplié tant de fois, et cette somme devient le profit de lui seul. La condition du nêgre n’en est pas plus heureuse; car s’il fait moins, il travaille toujours plus longtems; mais il fait mal. Pendant la convention de se passer de marchandises importées, on fit ici du drap, du linge. Les femmes les enfans les Infirmes, les Domestiques dans leur tems de loizir, filaient, et se faisaient tisserans. La culture des terres souffrait peu ou point de leur absence. Mais tout ce monde travaillait pour un maitre, qu’on trompait, et ces esclaves avaient peu d’émulation dans leurs travaux. A la paix cette industrie vient d’expirer. Il est donc clair que l’esclave travaille moins; que delà les productions du pays sont en plus petite quantité; que le nombre d’habitans, qui est toujours en proportion des fruits de la terre, est plus foible; que parmi ces habitans le plus grand nombre travaille sans jouïr, tandis que quelques uns jouïssent sans travailler; c’est à dire que le paÿs est pauvre, mais que quelques habitans sont fort riches en accumulant à leur usage les profits d’un grand nombre. Et voilà l’Etat de la Virginie quant à la Population.

Tout ce que l’homme possêde est divisé parmi ce peuple de même que le travail. Tous les plaisirs sont d’un coté, toutes les peines de l’autre. Les avantages de l’éducation, de la literature, rendent ici l’homme riche supérieur à l’habitant de la Nouvelle Angleterre. Mais là tout citoïen est instruit dans les premiers élémens, ici vous voiez d’un coté le savant, de l’autre un homme abruti. La science comme les richesses est le partage d’un petit nombre; et si le paÿs au fond est pauvre, les hommes en général sont ignorans.
Les arts de la Societé, enfans du loisir, sont plus connus ici. Il y regne plus d’aisance dans les manières, plus d’hospitalité, plus de profusion pour faire honneur à ses amis. Les riches s’en vantent, les étrangers s’en louënt: Mais le Philosophe qui perce à travers le mystere va se cacher pour repandre des larmes.
